Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-14-00365-CV

                         In the INTEREST of A.L., D.R.L., and N.S.L.

                  From the 218th Judicial District Court, Wilson County, Texas
                              Trial Court No. 12-10-0594-CVW
                          Honorable Thomas F. Lee, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order terminating the
parental rights of Joseph L. is AFFIRMED.

       It is further ORDERED that no costs be assessed because appellant is indigent.

       SIGNED October 15, 2014.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice